Citation Nr: 0812230	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to a service- 
connected headache disorder, is the subject of a separate 
decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  This matter is before the Board on 
appeal from a March 2004 rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was before the Board in April 2007 when it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's only service-connected disabilities, 
deformity of the nose, deviated septum, secondary to 
fracture, rated 10 percent and cephalgia, secondary to nasal 
injury, rated 50 percent, are rated 60 percent combined, and 
share a common etiology.

2.  The veteran's service-connected disabilities are not 
shown to be of such nature and severity as to preclude him 
from obtaining or maintaining substantially gainful 
employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; however, a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 
4.10, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is  
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. §  
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the issue decided herein, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claim by letters dated in June 2005 and 
July 2007.  Although he was provided complete VCAA notice 
subsequent to the March 2004 rating decision appealed, he is 
not prejudiced by such notice timing defect.  The June 2005 
and July 2007 letters from the RO explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The veteran was also advised 
to submit any pertinent evidence in his possession.  The July 
2007 letter provided notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was given ample time to respond 
to these letters or supplement the record.  The claim was re-
adjudicated after all essential notice was given.  See 
December 2007 supplemental statement of the case (SSOC).  The 
veteran is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for a VA examination in April 2003.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  The Board is satisfied that evidentiary 
development is complete.  VA's duties to notify and assist 
are met; accordingly, the Board will address the merits of 
the claim.   

II.  Factual Background

Historically, an October 1972 rating decision awarded the 
veteran service connection for deformity of the nose, 
deviated septum, secondary to fracture, rated 10 percent, and 
cephalgia, secondary to nasal injury, rated 10 percent.  By 
rating decision in December 1975, the veteran was awarded an 
increased, 30 percent, rating for the cephalgia.  A May 1981 
rating decision further increased the rating for cephalgia to 
50 percent.

In July 2002, the veteran submitted a claim for TDIU, wherein 
he indicated that he had last worked as coal miner in 1978, 
but had to stop working because of residuals of a head 
injury.  He also indicated that he had completed two years of 
high school.

Records from the Social Security Administration (SSA) show 
that the veteran was found disabled, effective January 1978, 
based on the following disabilities: degenerative disc 
disease L4-L5; anxiety neurosis; septal deviation; conversion 
reaction; cerebralvascular accident; diabetes mellitus; 
asthmatic bronchitis; an old thrombosis in the right upper 
extremity; depression; and thrombophlebitis of the right 
lower leg.  

An April 2003 VA examination report notes the veteran's 
history of migraine headaches and an old nasal fracture.  
Currently, his complaints included "bad migraines" which 
lingered for several days and bleeding and crusting out of 
both sides of his nose.  He also complained of arthritis of 
the knees and back, and chronic obstructive pulmonary 
disease.  The examiner opined:
It is more likely than not that the 
veteran's migraine headaches and facial 
problems . . . would of themselves not 
cause the veteran to be unemployed.  The 
(SSA) determination for unemployment 
contained many other factors . . . .  
Considering only his service connected 
disability problems, he should be able to 
be employed.

In a July 2004 letter, the veteran's private physician noted 
that he was treating the veteran for atherosclerotic heart 
disease, degenerative arthritis, frequent migraine headaches 
and anxiety disorder.  He also noted that the veteran was 
legally blind in one eye due to glaucoma, which was affecting 
the other eye as well.  He opined that the veteran "is 
permanently and totally disabled and unable to engage in any 
gainful employment."

III.  Case Law, Regulations and Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's non-service-connected disabilities on his 
ability to function.

The veteran's service-connected disabilities and respective 
ratings are: cephalgia, secondary to nasal injury, 50 
percent; and deformity of the nose, deviated septum, 
secondary to fracture, 10 percent.  The combined rating for 
these disabilities is 60 percent.  38 C.F.R. §  4.25.  
Because the service-connected disabilities share common 
etiology (an injury resulting in nasal fracture), they are 
considered as one disability (see 38 C.F.R. § 4.16(a)) rated 
as 60 percent.  Accordingly, the schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a) are met.  

To establish entitlement to TDIU, however, it must also be 
shown that, due to the service-connected disabilities alone, 
the veteran is unable to obtain or pursue substantially 
gainful employment.  The competent (medical) evidence of 
record does not show that the veteran's service-connected 
disabilities alone prevent him from participating in all 
forms of regular substantially gainful employment.  The Board 
has carefully considered both the SSA determination and the 
July 2004 private medical opinion to the effect that the 
veteran is unemployable due to his disabilities.  However, 
both the SSA determination and the private physician found 
that the veteran cannot work based on consideration of quite 
substantial nonservice-connected disorders (ophthalmologic, 
cardiovascular/vascular, orthopedic, and psychiatric) as well 
as the service-connected cephalgia and deformity of the nose 
with deviated nasal septum.  The private physician does not 
indicate that the veteran's service-connected disorders alone 
prevent him from maintaining employment.  Conversely, in an 
April 2003 opinion, a VA examiner who examined the veteran 
thoroughly, and whose discussion reflects familiarity with 
the claims file, stated that the veteran is not unemployable 
due to his service-connected disabilities alone.  Because 
this opinion responds to the specific question that must be 
addressed in this determination, and is accompanied by a 
detailed explanation of the rationale, the Board finds it 
probative and persuasive.  There is no other medical opinions 
to the contrary.

The fact that the veteran is currently unemployed does not 
support the conclusion that he is unemployable due solely to 
his service-connected disorders.  

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
disabilities, alone.  Accordingly, the preponderance of the 
evidence is against his claim for TIDU (and the doctrine of  
resolving reasonable doubt in a claimant's favor does not 
apply).  


ORDER

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


